Citation Nr: 1423419	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-40 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left shoulder condition.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim for entitlement to service connection for a left shoulder condition.

The Board subsequently remanded the case for further development in November 2012.  That development was completed and the case was returned to the Board for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with an adequate VA medical opinion.

Pursuant to the Board's November 2012 remand directives, the Veteran was provided with a VA examination with regard to the etiology of his left shoulder condition.  The VA examiner opined that the Veteran's left shoulder disabilities were less likely than not incurred in or caused by his military service.  In support of this conclusion, the examiner reasoned that although the Veteran reported continued left shoulder pain after his 1992 in-service injury, documentation contains no record of clinic visits from discharge in 1993 until 2011.  

It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board notes that the Veteran contends that he received treatment for his left shoulder condition while incarcerated, and numerous unsuccessful requests have been made to the Mississippi Department of Corrections.  The Veteran did, however, submit an October 2008 Sick Call Request Form which documents the Veteran's report and treatment for chronic left shoulder pain.  This record appears to have been overlooked by the VA examiner.  Because the VA examiner's opinion is based on an inaccurate factual premise, it has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461.  On remand, an addendum medical opinion must be sought which considers the full evidence of record

Accordingly, the case is REMANDED for the following action:

1.   Refer the Veteran's VA claims file to an appropriate VA medical professional for an addendum opinion as to the nature and etiology of the Veteran's left shoulder condition(s).  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner then must address the following:

a.  Whether any left shoulder condition, to include degenerative joint disease and disorders of bursae and tendons in shoulder region (partial tear of supraspinatus tendon), had its onset during active service from October 1990 to January 1993 OR after service.  In particular, the examiner must state whether it is at least as likely as not (50 percent likelihood or higher) that the disorder arose during active service.  The Board notes that the Veteran's enlistment examination contains no notations regarding left shoulder defects, and thus, the Veteran is presumed sound upon entering active service. 

i.  The examiner should consider and discuss the medical significance, if any, of the Veteran's competent lay statements regarding a 1992 in-service injury during which he asserts that he hurt his left shoulder when he slipped while carrying heavy mail bags and was subsequently given a left arm sling and profile for rest (non-use) of his left arm for a few weeks.  

The examiner is advised that the lack of contemporaneous service medical records documenting this event should not be taken as proof that such an event did not occur. 

ii.  The examiner should also consider the Veteran's competent and consistent reports of continuous pain since this injury.  The examiner's attention is specifically directed to the Veteran's January 1993 separation examination wherein the Veteran reported having a painful or "trick" shoulder and the examiner noted that the left shoulder is painful after strenuous use, with spontaneous resolution.  

The examiner is advised that although the earliest treatment record following service, in the claims file, consists of an October 2008 Sick Call Request with the Mississippi Department of Corrections, this does not preclude the existence of continuous symptoms of shoulder pain between this time and service.  

b.  Whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's degenerative joint disease manifested during active service, from October 1990 to January 1993, or within one year of military service (January 16, 1994).

In coming to this conclusion, in addition to the above, the examiner should discuss the medical significance of a November 2011 VA occupational therapy note discussing X-ray/MRI findings demonstrating "very early degenerative disease at the inferior portion of the glenohumeral joint."  

c.  If the examiner determines that any of the Veteran's left shoulder conditions had its onset after service, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current disability is etiologically or causally related to any in-service disease, event, or injury.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner is advised that the Veteran is competent to report in-service shoulder injuries, his symptoms, and history, and such reports, including those of a continuity of symptomatology since service, must specifically be acknowledged and considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports of in-service injury and continuity of symptomatology, he or she must provide a reason for doing so.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

3.  After completing the aforementioned development, and conducting any additional development deemed necessary, readjudicate the claim for service connection for a left shoulder condition in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


